DETAILED ACTION
This action is responsive to applicant’s Request for Continued Examination (RCE) filed on 4/29/2022. The amendment and/or arguments filed on 3/29/2022 have been entered and considered. In view of the current consideration, the claim objections and 251 improper recapture rejection presented in the previous Office action are maintained for the reasons set forth below. This action is NON-FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,121,752 (the ‘752 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Objections
	Claims 19-21 and 24-25 are objected to because of the following informalities: 
Regarding new claims, MPEP 1453 (II), in relevant part, states that:
II.    THE CLAIMS
….
 (A) For each claim that is being amended by the amendment being submitted (the current amendment), the entire text of the claim must be presented with markings as defined above;
(B) For each new claim added to the reissue by the amendment being submitted (the current amendment), the entire text of the added claim must be presented completely underlined;
….
And 37 CFR 1.173(g), in relevant part, states that: 
(g) 	Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. (Emphasis added.)

	In this instant case, because claims 19-21 and 24-25 are new relative to the patent claims, the entire text of these claims must be completely underlined. Also, claims 19-21 and 23-25 must be identified as “new” instead of “currently amended” or “previously amended”.
Appropriate correction is required.
Status of the Claims
	The following is the current status of the claims: 
Claims 1-18 are original and claims 19-21 and 24-25 are new. Thus claims 1-21 and 24-25 are pending, among those, claims 1, 7, 13 and 19 are independent.
Claim Rejections - 35 USC § 251
	Claims 19-21 and 24-25 are rejected under 35 USC 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  
 	It has been determined that the record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  
	Regarding recapture issue, MPEP 1412.02(II), reproduced below, provides the following guideline:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the reissue claims do relate to surrendered subject matter, then proceed to step (3).]
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

Step 1: 
In this instant case, claims 19-21 and 24-25 are broader in scope than the original claims because claims 19-21 and 24-25 do not require at least the limitation: “wherein the first ductile layer and the second ductile layer each comprises a nickel-containing material having a phosphorus content of between about 2% and 10% by weight and wherein the at least one electro-migration resistant layer has a phosphorus content of between about 11% and 20% by weight”. 
Specifically, new independent claim 19 now requires: (i) the electro-migration resistant layer having a phosphorus content greater than the phosphorus content in the first ductile layer and less than 20% by weight instead of between 11% and 20% by weight and (ii) the second ductile layer having a phosphorus content less than the phosphorus content in the electro-migration resistant layer instead of between 2% and 10% by weight.
 
Step 2: 
This step is met because the prosecution record of the prior 15/545,670 application indicates that in order to overcome a prior art rejection to independent claim 26, which later renumbered as patent claim 1, in an Office action filed on February 01, 2018, the applicant added new limitation:

    PNG
    media_image1.png
    148
    572
    media_image1.png
    Greyscale
 
and argued that the reference of record, Horikawa, does not disclose this added limitation in the response filed on April 30, 2018 at pages 9-10. 
Specifically, in the response, the applicant indicated that:

    PNG
    media_image2.png
    58
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    99
    584
    media_image3.png
    Greyscale

and argued at page 11 that:

    PNG
    media_image4.png
    78
    570
    media_image4.png
    Greyscale

A Notice of Allowance by a PTO examiner was mailed on July 20, 2018 after this response indicating that the PTO examiner agreed with the applicant that the added limitation presented above to each of independent claims overcame the rejection. 

Step 3: 
This step is met because the added limitations which are “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” are not materially narrowed in other respects related to the surrendered subject matter noted in step 2 to avoid the recapture problem. 
 	In view of the above analysis, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application.
Response to Arguments
 	Applicant’s arguments filed on March 29, 2022 are carefully considered. The following are the examiner’s responses:
Regarding the claim objections, the applicant argues that claim 19 is properly identified as “Currently Amended” because claim 19 includes amendments in the present response and claims 20, 21, 24 and 25 are properly identified as “Previously Presented” since they are not amended in the present response. Remarks at page 7.
Applicant is invited to review the requirements in view of 37 CFR 1.173(g) regarding this matter. Specifically, 37 CFR 1.173(g), in relevant part, states that: 
(g) 	Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. (Emphasis added.)
In this instant case, (i) this is a reissue application and thus 37 CFR 1.173(g) noted above is applied, (ii) relative to the patent claims which are in effect as of the date of filing of this reissue application, claims 19-21 and 24-25 are new. Thus, claim 19 must be labeled as “New, Currently Amended” or “New” and the entire claim must be underlined. Similarly, claims 20-21 and 24-25 must be labeled as “New, Previously Presented” or “New” and the entire claims must be underlined. Applicant is reminded that this application is a reissue application, not a regular application. 

Regarding the recapture rejection in the previous Office action, applicant added limitations “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” to claim 19 and argued that claim 19 is now materially narrower than claim 1 of the application.
The added limitations “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” are acknowledged; however, the applicant appears to misinterpret the requirement. As noted in MPEP 1412.02(II), reproduced above, the recapture rejection is only overcome if the added limitation is materially narrowed in aspects related to the surrendered subject matter.
In this instant case, because the added limitation which are “the electro-migration resistant layer comprises a nano-crystalline film” and “palladium” are not materially narrowed in aspects related to the surrendered subject matters which are (i) a “second ductile layer” having a “phosphorus content between 2% and 10% by weight” and (ii) “an electro-migration resistance layer” having “a phosphorous content of between about 11% and 20% by weight”, the recapture rejection has not yet overcome. 
Allowable Subject Matter
 	Claims 1-18 are allowed.
Claims 1-18 are allowed because the prior art of record fails to teach or render obvious the inclusion of limitations that “the first ductile layer and the second ductile layer each comprises a nickel-containing material having a phosphorus content of between about 2% and 10% by weight and wherein the at least one electro-migration resistant layer has a phosphorus content of between about 11% and 20% by weight” as recited in each of independent claims 1, 7 and 13.
Due to the recapture problem discussed above, patentability of claims 19-21 and 24-25 cannot be determined in this Office action.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991